IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JUNG BEA HAN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2508

YEHIA IBRAHIM,

      Appellee.

_____________________________/

Opinion filed July 20, 2016.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Jung Bea Han, pro se, Appellant.

Oscar J. Locklin, of Locklin, Saba, Locklin & Jones, P.A., Pace, for Appellee.




PER CURIAM.

      Upon consideration of appellee’s Motion to Dismiss for Lack of Jurisdiction,

filed on June 7, 2016, as well as appellant’s response thereto, the Court has

determined that it lacks jurisdiction to review the order on appeal. Accordingly,

appellee’s motion to dismiss is granted and the appeal is dismissed.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.